Citation Nr: 1302624	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an upper back/neck disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1969 to November 1970, which included a tour of duty in the Republic of Vietnam.  He is in receipt of the Combat Action Ribbon (CAR), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a ruptured disc of the lower back and neck. 

During the course of this appeal, service connection for chronic thoracolumbar strain with spondylosis and joint arthritis was granted with an evaluation of 10 percent effective June 7, 2007.  See November 16, 2012 rating decision.  As the benefits sought have been awarded in full for the Veteran's lower back disability, that issue is no longer before the Board and is not subject to appellate review.  The issue remaining on appeal is entitlement to service connection for an upper back/neck disability, claimed as a ruptured disc of the neck.    

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the evidentiary record reveals that this case must be remanded for further evidentiary development before the Board may consider the merits of the Veteran's claim.   

The Veteran contends that he suffered a neck injury, along with a lower back injury, in February or March of 1970 during his period of active military service.  He has asserted on the July 2009 VA Form 9 that he was hospitalized at Da Nang U.S. Army Hospital in South Vietnam for two weeks in 1970 following the injury.  The service treatment records currently of record only show hospitalization for lower back strain for a period of seven days in April 1970 after reporting that he strained his back four days earlier lifting an O2 tank.  During the August 2012 examination, the Veteran indicated that the onset of the neck condition was in November 1970 and began from a lifting injury, lifting an oxygen cylinder.  Although the Veteran has asked that a search for records of his two-week hospitalization for the neck/lower back injury be undertaken, an attempt to obtain the records has not yet been made.  Thus, a remand is warranted in order to search for the hospitalization records.  38 C.F.R. § 3.159(c)(2) (2012).  

Also, the Veteran wrote on his September 2008 Notice of Disagreement (NOD) that he was currently being treated at the "Sepulveda VA" for his upper back/neck disability.  The VA Sepulveda Ambulatory Care Center is part of the VA Greater Los Angeles Healthcare System.  Although records dated from May 2007 to November 2007 pertaining to the Veteran's treatment through the Greater Los Angeles Healthcare System are of record, no subsequent records have been obtained.  Therefore, a remand is also warranted in order to obtain additional VA treatment records identified by the Veteran as pertinent to his claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Furthermore, a QTC medical examination was conducted in August 2012, and the contract medical examiner provided a negative medical opinion on the likelihood that the Veteran's diagnosis of chronic cervical strain with spondylosis and degenerative disc disease was incurred in or caused by service.  However, since the medical examination, service connection for chronic thoracolumbar strain with spondylosis and joint arthritis has been established, as noted above.  In reviewing the September 2008 NOD, it appears that the Veteran may be suggesting that his upper back/neck disability is secondary to his lower back disability as an alternate theory of entitlement but the statement is not clear.  See September 2008 VA Form 21-4138 (wherein the Veteran wrote "[s]econdary to the back condition the upper neck area").  Therefore, clarification is needed from the Veteran as to whether he is asserting that his now service-connected thoracolumbar spine disability has caused or aggravated his claimed cervical spine disability.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that VA has a duty to develop and adjudicate a claim as to those theories of entitlement raised by the Veteran or reasonably raised by the record).  

Moreover, if any additional records are obtained and/or the Veteran clarifies that he is, in fact, seeking entitlement to service connection for a cervical spine disability on a secondary basis as an alternative theory for entitlement, a supplemental medical opinion that considers the additional evidence and/or theory should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any records pertaining to the Veteran's alleged two-week hospitalization at the Da Nang U.S. Army Hospital in South Vietnam for an upper back/neck injury in 1970, and associate them with the record.  

Any and all negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e).

2.  Obtain any VA treatment records pertaining to the Veteran's treatment for the upper back/neck from November 2007 to the present through the VA Greater Los Angeles Healthcare System, to include the VA Sepulveda Ambulatory Care Center and associate them with the record.  

Any and all negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e).

3.  Contact the Veteran to obtain clarification as to whether or not he is alternatively asserting the theory that his upper back/neck disability was caused or aggravated by his service-connected chronic thoracolumbar spine disability (in addition to the theory that the disability was the direct result of his military service).  The Veteran's response should be documented for the record.

4.  If additional treatment records are obtained and/or the Veteran clarifies that he seeks entitlement to service connection for an upper back/neck disability on a secondary basis, obtain a supplemental medical opinion from the August 2012 contract medical examiner or another appropriate medical professional, without further examination of the Veteran.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner/reviewer does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner/reviewer for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

a.  Based on review of the record, to include any additional records obtained since the August 2012 medical examination, the examiner/reviewer should state, for each diagnosis of an upper back/neck disability, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally or etiologically related to service.  

b.  If and only if the Veteran has clarified that he also seeks entitlement to service connection for his upper back/neck disability on a secondary basis, the examiner/reviewer should provide an opinion on whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability or greater) that a current upper back/neck disability was caused or aggravated (i.e., permanently worsened, as opposed to temporary or intermittent flare-ups of symptomatology) by the Veteran's service-connected thoracolumbar spine disability.  

If aggravation is found, the examiner/reviewer should attempt to identify the baseline level of severity of the upper back/neck disability before the onset of aggravation.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  

5.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

This case is being remanded for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


